
	
		II
		112th CONGRESS
		1st Session
		S. 622
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Bennet (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish the Commission on Effective Regulation and
		  Assessment Systems for Public Schools. 
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Effective Regulation and
			 Assessment Systems for Public Schools Act.
		2.Commission on
			 Effective Regulation and Assessment Systems for Public Schools
			(a)In
			 generalThe Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) is amended by adding at the end the following:
				
					XCommission on
				Effective Regulation and Assessment Systems for Public Schools
						10001.DefinitionsIn this title:
							(1)ChairpersonThe
				term Chairperson means the Chairperson of the Commission.
							(2)CommissionThe
				term Commission means the Commission on Effective Regulation and
				Assessment Systems for Public Schools.
							(3)Relevant
				committeesThe term relevant committees means the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of
				Representatives.
							10002.Establishment
				of Commission on Effective Regulation and Assessment Systems for Public
				Schools
							(a)In
				generalNot later than 30 days after the date of enactment of the
				Commission on Effective Regulation and
				Assessment Systems for Public Schools Act, the Secretary shall
				establish a commission to be known as the Commission on Effective
				Regulation and Assessment Systems for Public Schools.
							(b)PurposeThe
				Commission shall—
								(1)examine Federal,
				State, and local regulatory requirements on elementary and secondary
				education;
								(2)make
				recommendations on how to align and improve such Federal, State, and local
				requirements to improve performance and innovation;
								(3)examine the
				quality and purpose of current Federal, State, and local assessment
				requirements; and
								(4)make
				recommendations to improve and align assessment systems to provide quality and
				meaningful information for parents, teachers, and students to improve student
				achievement, teacher performance, and innovation.
								(c)Membership
								(1)CompositionThe
				Commission shall be composed of—
									(A)4
				Governors;
									(B)6 State
				legislators;
									(C)2 Chief State
				school officers;
									(D)2 State officials
				responsible for administering Federal education programs;
									(E)4
				superintendents;
									(F)2
				principals;
									(G)2
				teachers;
									(H)2 assessment
				experts; and
									(I)2 teacher and
				principal effectiveness experts.
									(2)RecommendationsThe
				Secretary shall solicit input and nominations for appointing members of the
				Commission from—
									(A)Governors;
									(B)members of
				Congress;
									(C)State
				legislators;
									(D)superintendents,
				principals, teachers, and other members of the education community; and
									(E)parents,
				students, and other members of the general public.
									(3)DeterminationThe
				Secretary shall determine the membership of the Commission after considering
				recommendations submitted under paragraph (2).
								(d)ChairpersonThe
				Secretary shall designate a Governor as the Chairperson of the
				Commission.
							(e)MeetingsThe
				Commission shall hold, at the call of the Chairperson, at least 1 meeting every
				6 months. All such meetings shall be open to the public. The Commission may
				hold, at the call of the Chairperson, such other meetings as the Chairperson
				sees fit to carry out this title.
							(f)QuorumA
				majority of the members of the Commission shall constitute a quorum, but a
				lesser number of members may hold hearings.
							(g)Initial
				meetingThe Commission shall hold its first meeting not later
				than 60 days after the date of enactment of the
				Commission on Effective Regulation and
				Assessment Systems for Public Schools Act.
							10003.Powers of
				the Commission
							(a)Hearings
								(1)In
				generalThe Commission shall hold such hearings, sit and act at
				such times and places, take such testimony, and receive such evidence as the
				Commission determines appropriate to carry out this title.
								(2)ParticipationIn
				hearings held under this subsection, the Commission shall consider inviting
				witnesses from, among other groups—
									(A)teachers;
									(B)parents;
									(C)principals;
									(D)superintendents;
									(E)Federal, State,
				and local educational agency personnel;
									(F)researchers and
				other experts; and
									(G)any other
				individuals determined appropriate by the Commission.
									(b)Information
				from Federal agenciesThe Commission may secure directly from any
				Federal department or agency such information as the Commission considers
				necessary to carry out this title. Upon request of the Chairperson, the head of
				such department or agency shall furnish such information to the
				Commission.
							10004.Duties of
				the Commission
							(a)Duties
								(1)In
				generalThe Commission shall take such actions as it determines
				necessary to gain a full understanding of the issues of effective regulation
				and assessment systems for public schools.
								(2)Areas of
				emphasisThe Commission shall
				focus—
									(A)in examining the
				over-regulation of public schools, on—
										(i)examining
				Federal, State and local regulations governing public schools;
										(ii)differentiating
				between financial, programmatic, general education, special education, and
				civil rights requirements;
										(iii)identifying
				which government entity requires each regulation;
										(iv)measuring the
				cost of compliance in terms of funds spent on compliance and time in hours and
				personnel;
										(v)identifying
				duplicative, redundant, or unnecessary regulations at each governmental level;
				and
										(vi)investigating
				how Federal, State, and local interpretations of laws and regulations create
				additional or unnecessary burden and are used as rationale for imposing
				requirements that are not actually mandated by law; and
										(B)in examining the
				effective testing of public schools, on—
										(i)examining
				Federal, State, and local testing and standardized assessment requirements for
				public elementary schools, middle schools, and high schools;
										(ii)determining the
				purpose and intent of each such test or assessment, including whether it is
				intended to measure student achievement and growth, teacher and principal
				effectiveness, or system accountability;
										(iii)determining the
				frequency, length, and scheduling of such tests and assessments, and measuring,
				in hours and days, the student and teacher time spent on testing;
										(iv)examining
				standardized assessments required by Federal, State, or local requirements,
				excluding teacher-created tests and quizzes and formative assessments;
										(v)reporting on the
				quality of standardized assessments;
										(vi)examining
				reporting practices of test results and the degree to which they are returned
				in a timely manner with sufficient quality to be useful to parents, teachers
				and principals, and students to inform and improve their work, including
				targeting instruction to student needs, grading student work, and evaluating
				teacher and principal effectiveness;
										(vii)analyzing the
				ability of quality assessments to measure whether a student is prepared to
				graduate from high school and pursue college or a career without the need for
				academic remediation;
										(viii)examining what
				factors most contribute to quality assessments and the extent to which
				high-quality assessments can advance student learning;
										(ix)determining the
				technology infrastructure required for next generation assessments; and
										(x)identifying
				opportunities to improve assessment practices to better promote parent, teacher
				and principal, and student understanding of progress toward college and career
				readiness and public understanding of school performance and educational
				productivity.
										(3)SamplesIn
				conducting its work under this title, the Commission may rely on samples of
				States and local school districts for examples of regulations and testing
				requirements.
								(b)Reports
								(1)In
				generalSubject to paragraph (2), the Commission shall provide
				regular reports in a manner and form of the Commission's choosing to—
									(A)the Secretary;
				and
									(B)the members of
				the relevant committees.
									(2)Annual
				reportNot later than 1 year after the date of the first meeting
				of the Commission, and annually thereafter, the Commission shall issue a report
				to—
									(A)the Secretary;
				and
									(B)the members of
				the relevant committees.
									(3)Public
				reportThe Commission shall—
									(A)prepare a
				report—
										(i)analyzing
				findings of the Commission; and
										(ii)making
				recommendations for Federal, State, and local policy makers; and
										(B)broadly
				disseminate such report to the general public.
									(c)TestimonyThe
				Chairperson shall annually provide testimony to the relevant committees.
							10005.Commission
				personnel matters
							(a)Compensation of
				membersEach member of the Commission shall serve without
				compensation in addition to any such compensation received for the member's
				service as an officer or employee of the United States, if applicable.
							(b)Travel
				expensesThe members of the Commission shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for
				employees of agencies under subchapter 1 of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Commission.
							(c)Assistance
								(1)In
				generalThe Assistant Secretary of Elementary and Secondary
				Education shall provide assistance to the Commission, upon request of the
				Commission, without reimbursement.
								(2)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Commission without reimbursement, and such detail shall be
				without interruption or loss of civil service status or
				privilege.
								.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by adding at the end the
			 following:
				
					
						TITLE X—Commission on Effective Regulation and Assessment Systems
				for Public Schools
						Sec. 10001. Definitions.
						Sec. 10002. Establishment of Commission on Effective Regulation
				and Assessment Systems for Public Schools.
						Sec. 10003. Powers of the Commission.
						Sec. 10004. Duties of the Commission.
						Sec. 10005. Commission personnel
				matters.
					
					.
			
